ORDER
PER CURIAM:
On December 12, 1977, this Court remanded petitioner’s application for admission to bail pending appeal in Cause # 6537-B in the district Court of Cascade County to that court for findings of fact and conclusions of law with respect to its denial of admission to bail, petitioner was convicted of 18 felonies and was sentenced to 56 years of imprisonment in said cause.
On December 30, 1977, this Court received the District Court’s findings of fact, conclusions of law, order and memorandum in connection therewith. This Court retained jurisdiction thereafter to enter an appropriate order and opinion herein.
*472IT IS NOW ORDER AND ADJUDGED:
(1) Petitioner’s application for admission to bail pending appeal is denied.
(2) The reasons for such denial are as follows: (a) there is a clear and present danger that bail would not guarantee the appearance of defendant for execution of sentence in the event of affirmance of his conviction on appeal. See section 95-1101, R.C.M.1947, (b) that the safety of the public will be jeopardized by the release of petitioner pending appeal, and (c) that admission to bail is discretionary with the Court in this case and our discretion is moved to deny bail in this case based on (a) and (b) above. See section 95-1109, R.C.M.1947.
(3) The District Court’s findings of fact are supported by substantial evidence; such findings support the District Court’s conclusions of law; and the findings and conclusions support the District Court’s order; and the District Court did not abuse its discretion in denying petitioner admission to bail. See State ex rel. Bretz and Cline v. Sheriff (1975), 167 Mont. 363, 539 P.2d 1191, and cases cited therein.
ACTING CHIEF JUSTICE HARRISON and JUSTICES DALY and HASWELL concur.
MR. JUSTICE SHEA, deeming himself disqualified, did not participate in this case.